I concur in the result. Unfortunately the bill of exceptions is not before us, so we are in official ignorance of the nature of the cause of action, or other pleadings, in the case wherein the deed to Laura Hamilton was set aside. By statute it is against the client's cause of action that an attorney's lien attaches. Obviously respondents' client in that action was Helen Baxter, and not the defendants here. And by statute such lien seems to be dependent upon an agreement between attorney and client for compensation of the former for services performed by him for the client in the action. Since the defendants here were not respondents' clients, it is difficult to conceive any agreement between them and respondents for compensation in the first action. Attorneys' liens are governed by statute and must be interpreted by the provisions thereof.
Possibly under equitable doctrines the respondents might have established a claim for services, but it does not follow that any such claim would result in the creation of an attorney's lien against the estate's assets. The question of a claim of such nature is not involved.